DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims that depend upon claim 1, recite the limitation “bulk polymerization” and also requires a “reaction solution”.  The solution comprises a “solvent”.  A polymerization can be performed in bulk (without solvent) or with a solvent.  See e.g. US 2005/0234199, paragraph 184.  Also see CPC scheme C08F2, which distinguishes between bulk (without solvent) polymerization and polymerization in a solvent (in solution).   Therefore, it is unclear what the scope of the claim is.  On one hand, the limitation “bulk” suggests no solvent.  On the other, the limitations “solution” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2005-0051940 (herein Sub) in view of KR 2007-0024770 (herein Soo).
In setting forth the instant rejection, machine translations of both KR documents have been relied upon.  The KR documents were supplied with the IDS filed 12/11/19.  The machine translations are supplied with the instant action.
As to claims 1-2 and 7, Sub discloses a method for producing AES (styrene and acrylonitrile grafted on ethylene propylene diene, EPDM).  See page 4 and examples.  The reaction occurs in bulk or in solution in a reaction solvent.  See page 4.  The reaction occurs between 90 and 130 o
The amount of diene in the EPDM (rubber) is less than 13% and selected to balance cost and crosslinking (page 6, first paragraph).   Thus, it would have been obvious to one of ordinary skill in the art to utilize the appropriate amount of diene, including amounts within the claimed range because one would want to balance cost and crosslinking density.
Page 7 discloses that regulators are utilized to control particle size.  However, no broad disclosure of particle size is taught.
Soo teaches similar methods.  See examples.  Soo teaches that the rubber should have a particle diameter of 0.5 to 15 μm.  See page 3.  Teaching that amounts too low creates reduced matting effect (related to gloss) and that amounts too high yields reduced impact strength.  Note that these are the same properties observed in the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sub with the appropriate particle size, including amounts within the claimed range, as suggested by Soo because one would want to balance matting effect (gloss) and impact strength.  See page 3 of Soo.
As to claim 6, the diene monomer is ethylene (ethylidene) norbornene.  See page 6.  
As to claim 8, the pattern (Mooney) viscosity is between 20 and 90.  See page 6.
As to claim 9, the weight average molecular weight of the copolymer is 150,000 to 400,000.  See page 6.
As to claim 10, the copolymer (EPDM) is added in 7.2 wt%, styrene (vinyl aromatic monomer) is added in 41.6 wt% and acrylonitrile (vinyl cyan monomer) is added in 10.4 wt% with solvent being the remainder.  
As to claims 11 and 12,  0.01 to 0.1 parts of an initiator (see page 7, first paragraph) and 0.01 to 0.1 parts molecular weight regulator (controller, see page 7 second paragraph) are added.
As to claim 13, a second polymerization is performed between 130 and 160 oC.  See page 4, second paragraph.
As to claim 15, Sub is silent on the claimed gloss.  
Soo teaches that low gloss is necessary to diffuse reflection of sunlight in automobiles.  See page 1.  Low gloss is exemplified as e.g. 21%.  See example 2.
Therefore, it would have been obvious at the time of the invention to have modified the gloss to within the claimed range as to modify for the appropriate end use such as in automobiles to diffuse reflection of sunlight.  See page 1 of Soo.



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2005-0051940 (herein Sub) in view of KR 2007-0024770 (herein Soo) and US 2016/0102200 (herein Mochizuki)
As to claim 8, Sub discloses the viscosity, however Sub is not specific on the conditions (1+4 at 100o
Mochizuki teaches similar graft copolymers of EPDM and styrene and acrylonitrile.  See examples and paragraph 31 through paragraph 42.  Teaching in paragraph 41 that the Mooney viscosity of the rubber at ML(1+4)100oC should be between 10 and 5 and 80 in order to yield appropriate moldability and impact resistance.  
Therefore, it would have been obvious at the time of the invention to have modified the method of Sub with a Mooney viscosity of the copolymer (rubber) of 5 to 80 as taught by Mochizuki because one would want to balance moldability and impact resistance.  See paragraph 41.


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2005-0051940 (herein Sub) in view of KR 2007-0024770 (herein Soo) and US 6,333,381 (herein Asada) and US 2010/0331475 (herein Hong).
As to claims 5 and 14, Sub is silent on the stirring speed of the reaction.
Asada teaches similar methods of preparing graft copolymers including acrylonitrile butadiene styrene (ABS) and acrylonitrile EPDM styrene (AES).  See col. 4, lines 50-60.Asada shows that the graft polymerization is performed at 85 rpm.  See examples.  Hong teaches similar methods of preparing graft copolymers including acrylonitrile butadiene styrene (ABS) and acrylonitrile EPDM styrene (AES).  See paragraph 67.  Asada shows that the graft polymerization is performed at 70 rpm.  See examples. 
Therefore, it would have been obvious to have stirred the grafting reaction at the appropriate speed (e.g. 70 rpm) as taught in the art because such speeds are exemplified as suitable for grafting reactions.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK S KAUCHER/Primary Examiner, Art Unit 1764